 
EXHIBIT 10.2
 



Page 1 of 1
 
 



       
Customer: Taleo Corporation
   
Executed by Customer (authorized signature):
Address: 4140 Dublin Boulevard
   
By: /s/ Josh Faddis
Suite 400
   
Name: Josh Faddis
Dublin CA 94568
   
Title: GVP, Legal
Contact:
   
Executed by Oracle Credit Corporation:
Phone:
   
By: /s/ Jill Nelson
Order: *See Asterisk                               
dated
 
Name: Jill Nelson
Agreement: OLSAV040407
dated
 
Title: Vice President OFD Operations-Business Practices
PPA No.: 4381 dated   03-MAY-05
   
Payment Schedule Effective Date: 30-May-09
       

 

                   
System:
     
Payment Schedule:
               
Payment Amount
Due Date
     
Software:
 
$2,000,000.00
 
8 @
[********]
01-JUL-09, 01-OCT-09, 01-JAN-10, 01-APR-10,
Support:
 
$3,415,324.20
 
2 Year(s)
 
01-JUL-10, 01-OCT-10, 01-JAN-11, 01-APR-11
Consulting:
 
$0.00
             
Education:
 
$0.00
             
Other:
 
$0.00
             
System Price:
 
$5,415,324.20
                                 

 
Transaction Specific Terms:
For this Contract, the rate used in PPA Section 3, Paragraph 2, Subsection (i)
shall be the lesser of the rate in the Contract or 3%.
Future increases in support fees, if any, are not included in the System Price
or Payment Amounts. Such increases shall be due separately to the applicable
Supplier from Customer.        *AMENDMENT ONE TO THE ORDERING DOCUMENT ISSUED
17-MAY-09
 



Optional  (if this box is checked):
The Customer has ordered the System from an alliance member/agent of Oracle
Corporation or one of its affiliates, whose name and address are specified
below. Customer shall provide OCC with a copy of such Order. The System shall be
directly licensed or provided by the Supplier specified in the applicable Order
and Agreement, each of which shall be considered a separate contract.  Customer
has entered into the Order and Agreement based upon its own judgment, and
expressly disclaims any reliance upon statements made by OCC about the System,
if any. Customer’s rights with respect to the System are as set forth in the
applicable Order and Agreement and Customer shall have no right to make any
claims under such Order and Agreement against OCC or its Assignee. Neither
Supplier nor any alliance member/agent is authorized to waive or alter any term
or condition of this Contract. If within ten days of the Payment Schedule
Effective Date, OCC is provided with Customer invoices for the System specifying
applicable Taxes, then OCC may add the applicable Taxes in accordance with this
Contract.
Alliance
Member/Agent                                                                                                                                                 
Address:                               
Contact:                               Phone:                                               



This Payment Schedule is entered into by Customer and Oracle Credit Corporation
(“OCC”) for the acquisition of the System from Oracle Corporation, an affiliate
of Oracle Corporation, an alliance member/agent of Oracle Corporation or any
other party providing any portion of the System (“Supplier”).  This Payment
Schedule incorporates by reference the terms and conditions of the
above-referenced Payment Plan Agreement (“PPA”) to create a separate Contract
(“Contract”).
 
A. PAYMENTS: This Contract shall replace Customer’s payment obligation under the
Order and Agreement to Supplier, to the extent of the System Price listed above,
upon Customer’s delivery of a fully executed Order, Agreement, PPA, Payment
Schedule, and any other documentation required by OCC, and execution of the
Contract by OCC, Customer agrees that OCC may add the applicable Taxes due on
the System Price to each Payment Amount based on the applicable tax rate
invoiced by Supplier at shipment. OCC may adjust subsequent Payment Amounts to
reflect any change or correction in Taxes due. If the System Price includes
support fees for a support period that begins after the first support period;
such future support fees and the then relevant Taxes will be paid to Supplier as
invoiced in the applicable support period from the Payment Amounts received in
that period. The balance of each




Payment Amount, unless otherwise stated, includes a proportional amount of the
remaining components of the System Price excluding such future support fees, if
any.
 
B. SYSTEM: Software shall be accepted, and the services shall be deemed ordered
pursuant to the terms of the Agreement. Customer agrees that any software
acquired from Supplier to replace any part of the System shall be subject to the
terms of the Contract. Any claims related to the performance of any component of
the System shall be made pursuant to the Order and Agreement. Neither OCC nor
Assignee shall be responsible to Customer for any claim or liability pertaining
to any performance, actions, warranties or statements of Supplier.
 
C. ADMINISTRATIVE: Customer agrees that OCC or its Assignee may treat executed
faxes or photocopies delivered to OCC as original documents; however, customer
agrees to deliver original signed documents if requested. Customer agrees that
OCC may insert the appropriate administrative information to complete this form.
OCC will provide a coy of the final Contract upon request.



 
[********] Confidential Treatment Requested.
  
 

--------------------------------------------------------------------------------

 
 





     
Customer: Taleo Corporation
 
Executed by Customer (authorized signature):
Address: 575 Market Street, 8th Floor
By: /s/ Jean Lavigueur
San Francisco CA 94106
Name: Jean Lavigueur
Phone: 415-538-9068
Title: Vice President Finance
PPA No.: 4381
Executed by Oracle Credit Corporation:
Effective Date:  May 30, 2005
By: /s/ Nancy Coquioco
 
Name: /s/ Nancy Coquioco
 
Title: Contracts Manager
     

 


The Payment Plan Agreement ("PPA") is entered into by Customer and Oracle Credit
Corporation ("OCC") to provide for the payment of the System Price specified in
a Payment Schedule on an installment basis. The System (as defined below) is
being acquired from Oracle Corporation, an alliance member/agent of Oracle
Corporation or any other party providing any portion of the System ("Supplier").
Each Payment Schedule shall specify the software and other products and
services, which items together with any upgrade, transfer, substitution, or
replacement thereof, shall comprise the "System." Each Payment Schedule shall
incorporate the terms and conditions of the PPA to form a "Contract," and the
System specified therein shall be subject to the terms and conditions of such
Contract. The System shall be licensed or provided to Customer directly by
Supplier pursuant to the terms of the Order and Agreement specified in the
Contract. Except as provided under the Contract, Customer's rights and remedies
under the Order and Agreement, including Supplier's warranty and refund
provisions, shall not be affected.
 
1. PAYMENT SCHEDULE: Customer agrees to pay OCC the Payment Amounts in
accordance with the Contract, with each payment due and payable on the
applicable Due Date. If full payment of each Payment Amount and other Amounts
payable is not received by OCC within 10 days of each Due Date, Customer agrees
to pay to OCC interest on the overdue amount at the rate equal to the lesser of
one and one-half percent. (1.5%) per month, or the maximum amount allowed by
law.   Unless stated otherwise, Payment Amounts exclude any applicable sales,
use, property or any other tax allocable to the System, Agreement or Contract
("Taxes").  Any amounts or any Taxes payable under the Agreement which are not
added to the Payment Amounts due under the Contract are due and payable by
Customer, and Customer shall remain liable for any filing
obligations.  Customer's obligation to remit Payment Amounts to OCC or its
assignee in accordance with the Contract is absolute, unconditional,
noncancellable, independent, and shall not be subject to any abatement, set-off,
claim, counterclaim, adjustment, reduction, or defense for any reason, including
but not limited to, any termination of any Agreement, or performance of the
System.
 
2. ASSIGNMENT: Customer hereby consents to OCC's assignment of all or a portion
of its rights and interests in and to the Contract to third-parties
("Assignee"), OCC shall provide Customer notice thereof.  Customer and OCC agree
that Assignee shall not, because of such assignment, assume any of OCC's or
Supplier's obligations to Customer.  Customer shall not assert against Assignee
any claim, defense, counterclaim or setoff that Customer may have against OCC or
Supplier.  Customer waives all rights to make any claim against Assignee for any
loss or damage of the System or breach of any warranty, express or implied, as
to any matter whatsoever, including but not limited to the System and service
performance, functionality, features, merchantability or fitness for a
particular purpose, or any indirect, incidental or consequential damages or loss
of business.  Customer shall pay Assignee all amounts due and payable under the
Contract, but shall pursue any claims under any Agreement solely against
Supplier.  Except when a Default occurs, neither OCC nor Assignee will interfere
with Customer's quiet enjoyment or use of the System in accordance with the
Agreement's terms and conditions.




3. DEFAULT; REMEDIES: Any of the following shall constitute a Default under the
Contract: (i) Customer fails to pay when due any sums due under any Contract;
(ii) Customer breaches any representation or fails to perform any obligation in
any Contract; (iii) Customer materially breaches or terminates the license
relating to Software; (iv) Customer defaults under a material agreement with
Assignee; or (v) Customer becomes insolvent or makes an assignment for the
benefit of creditors, or a trustee or receiver is appointed for Customer or for
a substantial part of its assets, or bankruptcy, reorganization or insolvency
proceedings shall be instituted by or against Customer.
In the event of a Default that is not cured within thirty (30) days of its
occurrence, OCC may: (i) require all outstanding Payment Amounts and other sums
due and scheduled to become due (discounted at the lesser of the rate in the
Contract or five percent (5%) per annum simple interest) to become immediately
due and payable by Customer; (ii) pursue any rights provided under the
Agreement, as well as terminate all of Customer's rights to use the System and
related services, and Customer agrees to cease all use of the System; and
(iii) pursue any other rights or remedies available at law or in equity.  In the
event OCC institutes any action for the enforcement of the collection of Payment
Amounts, there shall be due from Customer.  In addition to the amounts due
above, all costs and expenses of such action, including reasonable attorneys'
fees.  No failure or delay on the part of OCC to exercise any right or remedy
hereunder shall operate as a waiver thereof, or as a waiver of any subsequent
breach.  All remedies are cumulative and not exclusive.  Customer acknowledges
that upon a default under the Contract, no party shall license, lease, transfer
or use any Software in mitigation of any damages resulting from Customer's
Default.
 
4. CUSTOMER'S REPRESENTATIONS AND COVENANTS: Customer represents that,
throughout the terms of the Contract, the Contract has been duly authorized and
constitutes a legal, valid, binding and enforceable agreement of Customer.  Any
transfer or assignment of Customer's rights or obligations in the System, or
under the Agreement or the Contract shall require OCC's and Assignee's prior
written consent.  A transfer shall include a change in majority ownership of
Customer.  Customer agrees to promptly execute any ancillary documents and take
further actions as OCC or Assignee may reasonably request, including, but not
limited to, assignment notifications, acceptance certificates, certificates of
authorization, registrations, and filings.  Customer agrees to provide copies of
Customer's balance sheet, income statement, and other financial reports as OCC
or Assignee may reasonably request.
 
5. MISCELLANEOUS: The Contract shall constitute the entire agreement between
Customer and OCC regarding the subject matter herein and shall supersede any
inconsistent terms set forth in the Order, Agreement or any related agreements,
Customer purchase orders and all prior oral and written understandings.  If any
provision of the Contract is Invalid, such Invalidity shall not affect the
enforceability of the remaining terms of the Contract.  Customer's obligations
under the Contract shall commence on the Effective Date specified
therein.  Except for payment terms specified in the Contract, Customer remains
responsible for all the obligations under each Agreement.  Each Payment
Schedule, and any changes to a Contract or any related document, shall take
effect when executed by OCC.  The Contract shall be governed by the laws of the
State of California and shall be deemed executed in Redwood Shores, CA as of the
Contract Effective Date.


[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 
 
Amendment No. 1
 
to Payment Schedule No. 28791 dated 30-MAY-09 ("PS")
 
to the Payment Plan Agreement No. 4381 dated 30-May-05 ("PPA")
 
between Taleo Corporation ("Customer") and Oracle Credit Corporation ("OCC")
 


 
This Amendment hereby amends the PS No. 28791 to the above PPA, in the following
respects:
 
In the PS:
 
1.           Preamble
 
Add: "If Customer elects not to order second year Support in accordance with the
Order, Customer shall provide Oracle and OCC (or its Assignee) with written
notice sixty (60) days prior to the start of each Support Year.  Upon receipt of
such notice, Oracle or Assignee shall decrease the remaining Payment Amounts by
the Support fee attributable to each Support Year."
 
2.           Section C, Second Sentence
 
Replace "Customer agrees that OCC may insert the appropriate administrative
information to complete this form."
 
with "Customer agrees that OCC may insert the appropriate administrative
information in the following form fields to complete this form: Contact, Phone,
Order ____ dated ____________, Agreement ____________ dated ____________, and
Payment Schedule Effective Date."
 


 
All other provisions of the PS and PPA remain unchanged and in full force and
effect.
 
The Effective Date of this Amendment No. 1 is 30-MAY-09.


CUSTOMER (authorized signature):
 
ORACLE CREDIT CORPORATION
TALEO CORPORATION
   
By: /s/ Josh Faddis
 
By: /s/ Jill  Nelson
Name: Josh Faddis
 
Name: Jill Nelson,
Title: GVP, Legal
 
Title: Vice President, OFD Operations-Business Practices





[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 


 
Customer Service Form
 
Schedule No. 28791
 
Customer Name:   Taleo Corporation_______________
 


 
Thank you for choosing Oracle Credit Corporation ("OCC").  Please provide us
with the following administrative information so that we may better meet your
invoicing needs.



 
Billing Information
 
Customer Contact
Attn. Name:
Accounts Payables
Name:
Denis Brochu
Company:
Taleo
Title:
Director, Production Infrastructure
Email:
accountpayable@taleo.com
Email:
dbrochu@taleo.com
Address:
4140 Dublin Blvd, Ste 400
Phone:
418 524-5665 x1295
City/ST/Zip
Dublin, CA  94568
Fax:
418 524-8899

 
PLEASE NOTE: You will receive a copy of Supplier's Invoice(s) so that you can
review the product and services billed as well as the taxes charged.  OCC will
pay the Supplier invoice(s) on your behalf pursuant to the Payment Plan
Agreement.



 
Tax Information
 
Invoice Reference
 
Taxable
PO#:
 

 

 
Tax Exempt (attach certificate)
Other:
 

 

Any questions regarding the tax treatment of your transaction should be directed
to the name and number indicated on the Supplier invoice.
If provided, the above reference(s) will be listed on each invoice for you.  A
Notification Letter will be sent to you within 30 days specifying the correct
payee name and remittance address.

 


COMPLETED BY: /s/ Denis Brochu
 
TITLE: Director, Production Infrastructure
     
Please submit this form via fax:
         
TO: Oracle Credit Corporation
 
ATTN: Contracts
FAX: 650-633-0804
 
PHONE: 650-506-4343



[********] Confidential Treatment Requested.
 
 

--------------------------------------------------------------------------------

 
